Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 18 are pending.  Claims 19 – 20 are allowed.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 – 12 are rejected under 35 U.S.C. 102 (a)(a) as being anticipated by Nakano (U.S. Patent Publication No. 2014/0142814 A1).
Regarding Independent Claim 1, Nakano teaches a device (wiper electronic control unit (ECU), 7) for controlling a wiper (wipers, 3) of a vehicle (vehicle, 1), the device (7) comprising: a wiper actuator (wiper motor, 5) for driving the wiper (3) of the vehicle (1); a sensor (rotation speed sensor, 11) for measuring a driving speed of the wiper (3; Paragraph [0023]); and a controller (7) configured to control the wiper (3) of the vehicle (1) based on a relationship between a driving voltage applied to the wiper actuator (5) and the driving speed measured by the sensor (11; Paragraphs [0024] and [0025]).  
Regarding Claim 10,  Nakano teaches  the device further comprising: a storage for storing at least one of a graph showing a relationship between the driving voltage and the wiper driving speed when a surface of a windshield glass is in a dirty condition, a graph showing a relationship between the driving voltage and the wiper driving speed when the surface of the windshield glass is in a dry condition, a graph showing a relationship between the driving voltage and the wiper driving speed when the surface of the windshield glass is in a normal condition (Figs. 2 and 4), a graph showing a relationship between the driving voltage and the wiper driving speed when the surface of the windshield glass is in a wet condition, or a graph showing a relationship between the driving voltage and the wiper driving speed when a wiper blade of the wiper is not in close contact with the surface of the windshield glass.  
Regarding Claim 11,  Nakano teaches  the device further comprising: a storage for storing at least one of a graph showing a ratio of the wiper driving speed to the driving voltage when a surface of a windshield glass of the vehicle is in a dirty condition, a graph showing a ratio of the wiper driving speed to the driving voltage when the surface of the windshield glass of the vehicle is in a dry condition (Figs. 2 and 4), a graph showing a ratio of the wiper driving speed to the driving voltage when the surface of DB1/ 115936879.1the windshield glass of the vehicle is in a normal condition, a graph showing a ratio of the wiper driving speed to the driving voltage when the surface of the windshield glass of the vehicle is in a wet condition, or a graph showing a ratio of the wiper driving speed to the driving voltage when a wiper blade of the wiper is not in close contact with the surface of the windshield glass of the vehicle.  
Regarding Independent Claim 12, Nakano teaches a method for controlling a wiper (3) of a vehicle (1), the method comprising: detecting, by a controller (EUC, 7), a driving voltage applied to a wiper actuator (motor, 5; Paragraphs [0023] and [0024]); measuring, by a sensor (11), a driving speed corresponding to the driving voltage Paragraphs [0023] and [0024]); and controlling, by the controller (7), the wiper (3) of the vehicle based on a relationship between the applied driving voltage and the measured driving speed (Paragraphs [0023] and [0024]).  
Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Although Nakano teaches the device wherein the controller is further configured to: determine a threshold speed value corresponding to the driving voltage,  the reference fails to teach, suggest or to make obvious determining that a wiper blade of the wiper is not in close contact with a windshield glass of the vehicle when the driving speed exceeds the threshold speed value and to stop driving the wiper.  
Further, claim 20 is dependent on allowed claim 19.
Claims 2 – 9 and 13 - objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter for claims 2, 6, 13 and 16: Although Nakano teaches the device wherein the controller is further configured to: determine a threshold speed value corresponding to the driving voltage,  the reference fails to teach, suggest or to make obvious determining that a wiper blade of the wiper is not in close contact with a windshield glass of the vehicle when the driving speed exceeds the threshold speed value.  
Claims 3 – 5, 7 – 9, 13 – 15 and 17 – 18 are dependents of objected claims 2, 6, 13 and 16.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent Publication No. 2013/0251352 to Natsume also discloses a device for controlling a wiper of a vehicle, the device comprising: a wiper actuator for driving the wiper of the vehicle; a sensor for measuring a driving speed of the wiper; and a controller configured to control the wiper of the vehicle based on a relationship between a driving voltage applied to the wiper actuator and the driving speed measured by the sensor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723